            Case 4:20-cv-00715-BRW Document 23 Filed 10/14/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

CONNIE L. MENSING as Personal Representative
of the Estate of Gary Dean Mensing, Deceased                                          PLAINTIFF

VS.                                    4:20-cv-00715-BRW

ST. FRANCIS COUNTY, ARKANSAS, et al.                                              DEFENDANTS

                              AGREED PROTECTIVE ORDER

       Defendants are providing personnel records and other records belonging employee of St.

Francis County to Plaintiff’s counsel. Many of the requested documents contain sensitive,

personal information. To permit Plaintiff adequate access to the records necessary to completely

present his case, and, at the same time, to address privacy concerns, the Joint Motion for

Protective Order (Doc. No. 21) is GRANTED, as follows:

       1.       Counsel for Defendants have agreed to produce personnel files of employees

and/or other confidential records.

       2.       The documents contained in the files will be provided in a redacted form

(excluding personally sensitive information such as SS#s, birth dates, medical records, etc), and

will be considered confidential.

       3.       All confidential or private records or other information provided will be used only

for the purpose of this litigation and none of the confidential material may be used for any other

purpose whatsoever. Moreover, neither Plaintiff nor Plaintiff’s counsel may utilize directly or

indirectly the confidential records, documents, or other information made available pursuant to

this Order in any other administrative complaint, proceeding, or civil action.




                                                 1
            Case 4:20-cv-00715-BRW Document 23 Filed 10/14/20 Page 2 of 3




       4.       All confidential records, documents, tapes, or other information provided

hereunder will be retained in the custody of Plaintiff’s counsel including their paralegal,

secretarial staff, and/or other staff members, during the pendency of this litigation. Plaintiff’s

counsel may also provide copies of such confidential records, documents or other information to

any expert witness[es] retained by Plaintiff or persons frequently employed by such expert[s]

whose review of the material is necessary for the Plaintiff’s prosecution in this litigation.

       5.       If confidential documents or records are used during depositions, the depositions

will be treated as confidential in accordance with this Order. Any party wanting to designate a

portion of a deposition as confidential should do so at the time of the deposition or within 10

days of the transcript being produced.

       6.       Plaintiff, Plaintiff’s counsel, their staff, and any retained expert witness/witnesses

may not in any manner, directly or indirectly, transfer confidential records, documents or other

information provided or copies thereof, or communicate, orally or in writing, any of the data

contained in said material to any person.

       7.       Within thirty (30) days of the final termination of this action, including all

appeals, Plaintiff’s counsel must return all documents and any copies thereof to Defendants’

counsel. If the documents are not needed before the termination of this action, counsel must

immediately return them to Defendant’s counsel.

       8.       This Protective Order governs all pre-trial proceedings, but is subject to

modification either before, during, or after the trial on the merits, upon application of any of the

parties to this lawsuit and for good cause shown.

       9.       The provisions of this Order do not affect the admissibility of evidence at trial or




                                                  2
         Case 4:20-cv-00715-BRW Document 23 Filed 10/14/20 Page 3 of 3




any preliminary evidentiary proceeding in open court, except as directed by separate Order of

this Court.

       10.     Confidentiality designations are to be made in good faith, and if the parties cannot

agree on the designation, it will be the designating party’s burden to prove confidentiality.

       11.     Any confidential material disclosed in any pleading, motion, deposition transcript,

brief, exhibit, or other filing with the Court shall be maintained under seal. If confidential filing

is capable of redaction, the redacted version of the document is to be filed on the public docket,

with the unredacted version delivered in hard copy to the Clerk’s Office for filing under seal.

The redacted version of a confidential filing may include, when necessary, slip sheets

appropriately labeled “UNDER SEAL” to indicate the exhibits or other materials that have been

omitted in their entirety from the public filing.

       12.     This Order does not waive the right of any party to object to the discovery as

permitted by the Federal Rules of Civil Procedure, or by any statute or other authority.

       13.     Should a discovery dispute arise, counsel must confer in good faith before

bringing any discovery dispute before the Court. If the parties reach a discovery impasse, a joint

report explaining the disagreement may be filed.

        IT IS SO ORDERED THIS 14th day of October, 2020.




                                                        Billy Roy Wilson ________________
                                                        UNITED STATES DISTRICT JUDGE




                                                    3
